IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20838
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ADEBAYO O. MOHAMMED, also known as Adebayo Mohommad,

                                    Defendant-Appellant.

                       ---------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-98-CR-396-1)
                       ---------------------
                         September 18, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Adebayo O. Mohammed has filed a

motion to withdraw and a brief pursuant to Anders v. California, 386

U.S. 738 (1967).   Mohammed was sent a copy of counsel’s motion and

brief, but he has not filed a response.     Our review of the brief

filed by counsel and of the record discloses no nonfrivolous point

for appeal.    Accordingly, the motion for leave to withdraw is

granted, counsel is excused from further responsibilities, and the

appeal is dismissed.   See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.